 In the Matter of TIIE PACIFIC TELEPHONE AND TELEGRAPH COMPANY,EMPLOYERandTELEPHONEWORKERS INDUSTRIAL UNION, PETI-TIONERCases Nos. 19-R-2075 and 19-1-2076.Decided July 17, 1.947McMiclcen, Rupp & Schv eppe,byMr. John N. Rupp,of Seattle,Wash., for the Employer.Mr. Joseph D. Holmes,of Seattle,Wash., for the Petitioner.Mr. Norman Leonard,of San Francisco, Calif., for the A. C. E.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, the cases were,consolidated and hearingwas held at Seattle, Washington, on May 8 and 9, 1947, before PatrickH. Walker, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Pacific Telephone and Telegraph Company, a California cor-poration',and its wholly owned subsidiary, the Bell Telephone Com-pany of Nevada, are engaged in receiving and transmitting intrastateand interstate communications in California, Oregon,Washington,Idaho, and Nevada.The Employer, with its subsidiary, operates andmaintains a communication system of wire network which, as of De-cember 31, 1946, consisted of approximately 3,060,966 telephones,34,076 miles of pole lines, 12,641,402 miles of wire (excluding dropand block wire), and 852 centraloffices.We are concerned in thisproceeding only with the Employer's operations in the Washington-Idaho area.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N. L.R. B., No. 100.536 THE PACIFIC TELEPHONE AND TELEGRAPH- COMPANYII.THE ORGANIZATIONS INVOLVED537The Petitioner is a labor organization sponsored by the National.Federation of Telephone Workers, claiming to represent employees,of 'the Employer.'Associated Communications Employees, herein called the A. C. E.,isa labor 'organization, claiming to represent employees of the..Employer.III.THE QUESTION. CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees'of the, Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe. representation of employeesof theEmployer within the meaningof Section 9 (c) and Section 2 (6) and(7). of the Act.IV.THE APPROPRIATE UNITSThe parties agree, generally, that the appropriate units should con-sist of all the'non-supervisory employees in the commercial and traffic'departments, respectively, in the Employer's Washington-Idaho area.However, the Petitioner and the A. C. E. also seek to, include businessoffice supervisors, service engineers, staff clerks,. and staff assistants,all of whom the Employer would exclude.Business office supervisors:There are approximately'51 employeesin this classification whose duties are to assist the managers of thelarger business offices in the operation of the units under their control.They supervise the training of employees, concern themselves withservice-operations, and generally guide subordinate employees in their.work.Business office supervisors are vested with 'authority to employand discharge employees under their direction.Accordingly, weshall exclude them as supervisory employees.Service engineers:There are approximately. 16 employees in thisclassification whose duties are to make surveys of industrial .establish='ments for the purpose of improving efficiency of telephone usage.Upon completion of such service they make their recommendations too.the Employer.They work without crews and without direct super-vision of anyone during the time they conduct their surveys.Therecord reveals that these employees at one time were bargained forby labor organizations and included within the coverage of, collectiveWe find no merit to the A. C. E. contention that the Petitioner is.not a labor organi-zation within the meaning of the Act and, accordingly, deny the A. C. E.'s motion to,dismiss on this basis.-', 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreements.It is clear that these employees do not possesssupervisory or managerial authority.Accordingly, we shall includethem in the unit.Staff clerks:There are approximately 20 employees in this classi-fication employed in the traffic department.Their work is essentiallyclerical and they possess no supervisory authority.Accordingly, weshall include them in the unit.Staff assistants:There are approximately 9 persons employed inthis classification in the Employer's traffic department, and 27 in thecommercial department, who devote almost all their time to generalclerical duties.They gather and furnish the Employer with analyticaldata and statistics concerning their respective departments.Althoughapproximately 30 percent of these employees occasionally work onmatters concerning labor relations, they do not assist or act in a con-fidential capacity to anyone exercising managerial functions respect-ing such.matters.2Accordingly, we shall include them in the unit.(1)We find that all employees in the Employer's commercialdepartment in the Washington-Idaho area, including staff assistants,but excluding business office supervisors and all other supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.(2)We find that all employees in the Employer's traffic depart-ment in the Washington-Idaho area, including staff clerks, staff as-sistants, but excluding all supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONS 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Pacific Telephone andTelegraph Company (Washington-Idaho area), Seattle, Washington,elections by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the2 SeeMatter of Line Material Company of Pennsylvania,73 N. L R B 704;Matter ofPhillips Petroleum Company,73 N. L. R. B. 236.3Any participant in the elections herein may, upon its prompt request to and approvalthereof by the Regional Director,have its name removed from the ballot. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY539date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections,to determine whether they desire to be represented by TelephoneWorkers Industrial Union sponsored by the National Federation ofTelephoneWorkers, or by Associated Communications Employees,for the purposes of collective bargaining, or by neither.[See, infra,Supplemental Decision and Direction of Elections,74 N. L.R. B. 981.]